DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Status
	Claims 1-3, 6-13, and 17-20 are pending and are examined. Claims 4, 5, 14, 15, and 16 are cancelled.

Claim Interpretation (As listed in previous Office action)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	Regarding Claim 3, the limitation “latching means” is described in the specification. Fig. 6 The second portion 38 includes latching means 40, for example20 latching studs, intended to be engaged in the ports 31 of the first part of the body 22, so as to secure the first part 22 and the second part 23. Fig. 12, In addition, the closing member 61 has latching means 78, in this5 case latching tabs. Each latching tab 78 axially extends from the radially outer periphery of the bottom wall 62. Each latching tab 78 engages in a groove 59 and/or a port 58 of the second part 23 of the body 21, so as to ensure the latching assembly of the closing 61 relative to the body 21, while allowing an angular10 displacement of the closing member 61 relative to the body 21. For purposes of examination, the examiner will interpret latching means to be a tab (or stud) and groove as described in the specification, and equivalents thereof.

	Regarding Claims 6 and 7, the limitation “guide means” is described in the specification. Each latching zone can be toothed and can extend generally in a radial 

	Regarding Claim 10, the limitation “stop means” is described in the specification. For example, the stop means are formed by the elastic tab and30 surfaces extending perpendicular to the radial plane, i. e. along the axis ofAttorney Docket No. 0548-1071 5rotation. Thus, in the closed or open position, the tab is able to rest on the corresponding stop surface. For purposes of examination, the examiner will interpret stop means to be an elastic tab as described in the specification and equivalents thereof.

	Regarding Claim 12, the limitation “collecting means” is described in the specification. The device 1 also includes collecting25 means 6 capable of collecting balls 7 (Figures 31 and 32) through said openings 5. For purposes of examination, the examiner will interpret collecting means to be a structure that is capable of collecting balls as described in the specification and equivalents thereof.

	Regarding Claim 13, “indexing means” capable of keeping20 the closing member of the collecting device in the open and closed positions respectively. The indexing means may include an elastic member capable of resting on indexing zones projecting from the closing member.  Said means 13 comprise an elastic member in the general shape of a U comprising a base 14 attached to the support 2, by a screw 14a, and two 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bunce (US Pub 2014/0171344), in view of Vann (US Pub 2006/0012130).


Regarding Claim 1, Bunce teaches a device (20) for packaging balls (7) for reaction vessels for an analysis appliance ([0060] FIG. 4A shows an individual sample well 14 of a sample plate 11), comprising: 
a body comprising at least one opening, said body being used to house balls, a closing member, between a closed position in which the closing member closes the opening of the body, and an open position in which the opening of the body is open so as to allow the balls to be dispensed from the body (in FIG. 4A, the sample well 14 may comprise eight bead receiving chambers 15 disposed around a central fluid receiving area 16. Other embodiments are contemplated wherein a different number of bead receiving chambers or regions 15 are provided. Each bead receiving chamber 15 can be defined by at least two radial wall members 17 together with the outer or inner wall of the sample well 14. The radial wad members 17 can depend from the wall of the sample well 14 and extend towards the centre of the sample well 14. [0065] One or more of the beads dispensed into the bead receiving chambers 15 of a sample well 14 may have a ferrous or magnetic layer or coating and/or have a ferrous or magnetic property. A magnetic or electro-static device may be used to attract reagent beads or microspheres as they are being dispensed from a reagent bead or microsphere dispenser 2 (FIG. 1 for example, and further described herein) in order to guide the beads 2 being dispensed into an appropriate reagent bead or microsphere receiving chamber 15 of a sample well 14. Once beads have been dispensed into bead receiving chamber 15 the magnetic or electro-static device may then be used to attract, retain or otherwise hold the beads in their bead receiving chambers 15 for a period of time. [0066] Other embodiments are contemplated wherein a mechanical device or an electrical device 
wherein the body has an indentation for the passage of a coupling member, the closing member has4Docket No. 0548-1071 an indentation that cooperates with the coupling member, the indentation of the closing member is located opposite the indentation of the body in the closed position so that the coupling member (17) is insertable through the indentation (26) of the body (21) until the coupling member (17) fits into the indentation (67, 89) of 3Docket No. 7141-0023 Appln. No. 16/606,248 the closing member (61, 83) by a shape cooperation between the coupling member (17) and the indentation (67, 89) of the closing member (61, 83), and wherein the indentation (67, 89) of the closing member (61, 83) is angularly spaced from the indentation (26) of the body (21) in the open position so that the indentation (26) of the body (21) does not permit removal of the coupling member (17). ([0054] The one or more of the wall members, surfaces or grooves, and optionally, with a portion of the outer circumferential wall, surface or groove, can define an individual bead receiving chamber. The one or more of the wall members, surfaces or grooves can extend inwardly from the outer circumferential wall in a radial, linear or curved manner. Some or all of the wall members, surfaces or grooves can be integral with or depend from the outer circumferential wall. In one embodiment, at least some or all of the wall members, surfaces or grooves are spaced radially from or are separated from the outer 
Bunce is silent to wherein the closing member is pivotably mounted relative to the body.  
Vann teaches in the related art of bead dispensing system. [0153] FIG. 11, for example, shows an exemplary parallelogram linkage assembly, indicated generally as 144, supporting conduit assembly 126'' for such movement. In the illustrated arrangement, first and second side links, denoted respectively as 146 and 148, are provided along one side of linkage assembly 144. The lower ends of side links 146, 148 are pivotally attached at respective, spaced-apart locations, or pivot points, 150, 152 proximate a supportive surface 154, and pivotally attached at their upper ends, in a similarly spaced-apart fashion, at pivot points 156, 158 along a horizontal link 160. By this construction, horizontal link 160 can be moved up and down along a generally arcuate pathway between a raised position, as depicted in broken lines, and a lowered position, as shown in solid lines.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have pivotably mounted the closing member, as taught by Vann, in the device of Bunce, in order to allow for a conduit 

Regarding Claim 2, Bunce teaches a device according to claim 1, wherein the body has a first part and a second part mounted on the first part or in the first part, said first and second parts defining a housing for the balls, the closing member being mounted in said housing ([0151] FIG. 9 shows an exploded view of one embodiment of the bead dispenser 22, such as shown and described above with reference to FIGS. 8A and 8B. FIG. 9 also shows that a silicone member 30 can be provided within the upper portion of the barrel 25. Beads within the syringe body 24 can be funneled or channeled by a helical path formed in the bottom section of the syringe body 24 so that at the bottom of the syringe body 24, beads become arranged in single file or in series.).  

Regarding Claim 11, Bunce teaches a device according to claim 1, wherein the closing member comprises at least one helix portion or inclined surface inclined towards at least one opening of the closing member ([0138] In one embodiment, each bead dispenser, or a subset of bead dispensers, 2 comprises a central auger, helical screw or screw thread mechanism 9 which when rotated translates beads from within the tubular body 5 towards the dispensing portion 6.).  

Regarding Claim 12, modified Bunce teaches an assembly having a packaging device according to claim 1 (See teachings of modified Bunce in claim 1 above), and a collecting device, the collecting device comprising: a support, said support comprising at 
said opening being intended to be located opposite the opening of the body of the packaging device (Bunce teaches see Fig. 3, opening of dispenser is opposite of chamber so that beads can be dispensed), 
a closing member that can be moved relative to the support between a closed position in which the closing member closes the opening of the support, and an open position in which the opening of the support is open (Bunce teaches [0151] and Fig. 9 when the plunger 27 is depressed, the plunger 27 pushes a single bead 20A located in the chamber in a downwards direction. The single bead 20A can then be forced by the plunger 27 through the silicone member 30. In one embodiment, the plunger 27 continues to push or urge the bead 20A through the barrel 25 and into a pocket, recess or bore 21 of a sample well 19 which is positioned immediately below the barrel 25 of the bead dispenser 22. The silicone member 30 can prevent the accidental release of beads from the chamber of the bead dispenser 22 into the barrel 25 of the syringe body 24.), 
a coupling member used for cooperating with the closing member of the packaging device (Bunce teaches [0100] In another aspect of the sample plate, the 
the closing member being movable in rotation relative to the coupling member of the collecting device, so that in the open position of the closing member and the 6Docket No. 0548-1071coupling member of the collecting device, the balls from the packaging device pass through the openings of the closing member and the body of the packaging device and then the opening of the support of the collecting device before being conveyed to the collecting means (Bunce teaches [0138] In one embodiment, each bead dispenser, or a subset of bead dispensers, 2 comprises a central auger, helical screw or screw thread mechanism 9 which when rotated translates beads from within the tubular body 5 towards the dispensing portion 6. [0151] Fig. 9 when the plunger 27 is depressed, the plunger 27 pushes a single bead 20A located in the chamber in a downwards direction. The single bead 20A can then be forced by the plunger 27 through the silicone member 30. In one embodiment, the plunger 27 continues to push or urge the bead 20A through the barrel 25 and into a pocket, recess or bore 21 of a sample well 19 which is positioned immediately below the barrel 25 of the bead dispenser 22. The silicone member 30 can prevent the accidental release of beads from the chamber of the bead dispenser 22 into the barrel 25 of the syringe body 24.).  

Regarding Claim 20, modified Bunce teaches a device according to claim 2, wherein the closing member comprises at least one helix portion or inclined surface .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bunce (US Pub 2014/0171344), in view of Vann (US Pub 2006/0012130), and further in view of Hsei (US Patent 4,405,060).
Regarding Claim 3, modified Bunce teaches a device according to claim 2.
Modified Bunce is silent to wherein the second part is attached to the first part by latching means, said latching means being adapted to allow latching of said first and second parts and prevent the withdrawal of the second part from the first part after latching of said first and second parts.  
Hsei teaches in the related art of a dispensing device. The hermetical seal system of this embodiment of the invention consists of an O-ring 82 which is sealingly disposed between the outer lip 22 of tablet storage portion 14 and inner lip 24 of the dispenser base portion 16. Storage portion 14 is maintained in mating engagement with base portion 16 by means of a snap lock 36. As is best shown in FIG. 1, snap lock 36 consists of a series of fingers 37 formed on opposite sides of base portion 16 which lockingly engage a corresponding series of openings 38 formed in skirt portions 26 which downwardly depend from opposite sides of tablet storage portion 14. In order to facilitate the assembly of the dispenser, but prevent it from being tampered with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added latching means, as taught by Hsei, to the first and second part in the device of modified Bunce, in order to allow for mating engagement, as taught Hsei in Col. 5, line 47.
	
Claims 6, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bunce (US Pub 2014/0171344), in view of Vann (US Pub 2006/0012130), and further in view of Westendorf (US Patent 4,150,766).

Regarding Claim 6, modified Bunce teaches a device according to claim 4.
Modified Bunce is silent to wherein the closing member and the body have guide means for allowing the rotation of the closing member relative to the body only from an initial closed position to an open position and then only from the open position to a final closed position.  
Westendorf teaches in the related art of a dispensing device. The projected or upper edge of the projection 40, considering the orientation illustrated, is cut to form therein a series of seven equidistantly spaced, equal, and similarly configured notches 42 which form in the projection 40 a series of seven equidistantly spaced, identically configured ratchet-like teeth 44. At one end thereof each tooth 44 has a wall surface perpendicular to the base plane occupied by the uppermost surface of the cap 16. The 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a guide means, as taught by Westendorf, in the device of modified Bunce, in order to allow for the notches 42 will accommodate the teeth 46 as the teeth 44 nest in the notches 48, in Col. 4, lines 51-53.

Regarding Claim 10, modified Bunce teaches a device according to claim 6, wherein the guide means includes stop means capable of limiting the rotation of the closing member between the open and closed positions (Westendorf teaches in the related art of a dispensing device. The projected or upper edge of the projection 40, considering the orientation illustrated, is cut to form therein a series of seven equidistantly spaced, equal, and similarly configured notches 42 which form in the projection 40 a series of seven equidistantly spaced, identically configured ratchet-like teeth 44. At one end thereof each tooth 44 has a wall surface perpendicular to the base plane occupied by the uppermost surface of the cap 16. The opposite end of each tooth 44 is, by contrast, sloped downwardly and outwardly, at a 45.degree. angle to the underlying uppermost plane surface of the cap 16 which provides a dispensing disc, as will soon become obvious. The end of the tube 12 immediately adjacent the cap 16 is 

Regarding Claim 16, modified Bunce teaches a device according to claim 5, wherein the closing member and the body have guide means for allowing the rotation of the closing member relative to the body only from an initial closed position to an open position and then only from the open position to a final closed position (Westendorf teaches in the related art of a dispensing device. The projected or upper edge of the projection 40, considering the orientation illustrated, is cut to form therein a series of seven equidistantly spaced, equal, and similarly configured notches 42 which form in the projection 40 a series of seven equidistantly spaced, identically configured ratchet-like teeth 44. At one end thereof each tooth 44 has a wall surface perpendicular to the base plane occupied by the uppermost surface of the cap 16. The opposite end of each tooth 44 is, by contrast, sloped downwardly and outwardly, at a 45.degree. angle to the underlying uppermost plane surface of the cap 16 which provides a dispensing disc, as will soon become obvious. The end of the tube 12 immediately adjacent the cap 16 is cut similarly to the projection 40 to form thereon ratchet-like teeth 46 spaced by notches 48 complementary in shape, respectively, to the notches 42 and the teeth 44. Col. 4, lines 34-49.).    
	
Claims 7, 8, 9, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bunce (US Pub 2014/0171344), in view of Vann (US Pub .

Regarding Claim 7, modified Bunce teaches a device according to claim 6.
Westendorf teaches wherein the guide means comprise a first latching zone and a second latching zone oppo.0site, said latching zones being, for example, notched or toothed (See teachings above in claim 6 of Westendorf), 
Modified Bunce is silent to said guide means further comprising an elastic tab cooperating with the first latching zone during the rotation of the closing member relative to the body, from the initial closed position to the open position, the elastic tab cooperating with the second latching zone during the rotation of the closing member relative to the body from 
Knoppke teaches in the related art of a closing member and a container. [0151] FIG. 14 shows a vertical sectional view through a third embodiment of a sample container 57 in accordance with the invention, comprising a lid 4 which is connected via an elastic tab 25 and to which is attached a valve body 61 via a further elastic tab 25, which valve body is integrally produced together with the lid 4 and the sample container 57.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the closing member in the device of modified Bunce by adding the lid and an elastic tab, as taught by Knoppke, to cooperate with the first latching zone during the rotation of the closing member relative 

Regarding Claim 8, modified Bunce teaches the device according to claim 7, wherein each latching zone extends circumferentially in an arc of circle (Westendorf teaches the teeth are located circumferentially, See Fig. 1, 44).  

Regarding Claim 9, modified Bunce teaches the device according to claim 7, wherein each latching zone is toothed5Docket No. 0548-1071 and generally extends in a radial plane, each tooth of the toothed zone having an inclined surface relative to the corresponding radial plane and a stop surface generally extending perpendicular to the radial plane (Westendorf teaches in the related art of a dispensing device. The projected or upper edge of the projection 40, considering the orientation illustrated, is cut to form therein a series of seven equidistantly spaced, equal, and similarly configured notches 42 which form in the projection 40 a series of seven equidistantly spaced, identically configured ratchet-like teeth 44. At one end thereof each tooth 44 has a wall surface perpendicular to the base plane occupied by the uppermost surface of the cap 16. The opposite end of each tooth 44 is, by contrast, sloped downwardly and outwardly, at a 45.degree. angle to the underlying uppermost plane surface of the cap 16 which provides a dispensing disc, as will soon become obvious. The end of the tube 12 immediately adjacent the cap 16 is cut similarly to the projection 40 to form thereon ratchet-like teeth 46 spaced by notches 48 complementary in shape, respectively, to the notches 42 and the teeth 44. Col. 4, lines 34-49.).  

Regarding Claim 17, modified Bunce teaches the device according to claim 7, wherein the guide means includes stop means that limit the rotation of the closing member between the open and closed positions (Westendorf teaches in the related art of a dispensing device. The projected or upper edge of the projection 40, considering the orientation illustrated, is cut to form therein a series of seven equidistantly spaced, equal, and similarly configured notches 42 which form in the projection 40 a series of seven equidistantly spaced, identically configured ratchet-like teeth 44. At one end thereof each tooth 44 has a wall surface perpendicular to the base plane occupied by the uppermost surface of the cap 16. The opposite end of each tooth 44 is, by contrast, sloped downwardly and outwardly, at a 45.degree. angle to the underlying uppermost plane surface of the cap 16 which provides a dispensing disc, as will soon become obvious. The end of the tube 12 immediately adjacent the cap 16 is cut similarly to the projection 40 to form thereon ratchet-like teeth 46 spaced by notches 48 complementary in shape, respectively, to the notches 42 and the teeth 44. Col. 4, lines 34-49.).    

Regarding Claim 18, modified Bunce teaches the device according to claim 8, wherein the guide means includes stop means that limit the rotation of the closing member between the open and closed positions (Westendorf teaches in the related art of a dispensing device. The projected or upper edge of the projection 40, considering the orientation illustrated, is cut to form therein a series of seven equidistantly spaced, equal, and similarly configured notches 42 which form in the projection 40 a series of seven equidistantly spaced, identically configured ratchet-like teeth 44. At one end 

Regarding Claim 19, modified Bunce teaches the device according to claim 9, wherein the guide means includes stop means that limit the rotation of the closing member between the open and closed positions (Westendorf teaches in the related art of a dispensing device. The projected or upper edge of the projection 40, considering the orientation illustrated, is cut to form therein a series of seven equidistantly spaced, equal, and similarly configured notches 42 which form in the projection 40 a series of seven equidistantly spaced, identically configured ratchet-like teeth 44. At one end thereof each tooth 44 has a wall surface perpendicular to the base plane occupied by the uppermost surface of the cap 16. The opposite end of each tooth 44 is, by contrast, sloped downwardly and outwardly, at a 45.degree. angle to the underlying uppermost plane surface of the cap 16 which provides a dispensing disc, as will soon become obvious. The end of the tube 12 immediately adjacent the cap 16 is cut similarly to the projection 40 to form thereon ratchet-like teeth 46 spaced by notches 48 complementary in shape, respectively, to the notches 42 and the teeth 44. Col. 4, lines 34-49.).    

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bunce (US Pub 2014/0171344), in view of Vann (US Pub 2006/0012130), and further in view of Edelmann (US Patent 4,456,581).
Regarding Claim 13, Bunce teaches an assembly according to claim 12.
Bunce is silent to further comprising indexing means capable of maintaining the closing member of the collecting device in the open and closed position respectively.  
Edelmann teaches in the related art of a chamber and locking member (See Fig. 2). On the end opposite to the piston, the inner chamber 58 is closed by an elastic stopper 62 made of rubber-elastic material which, according to FIG. 2, has a U-shaped cross-section.  In the assembled state, there is found upwardly, in the region of the closure stopper 62, the take-off opening 56 of the combined sample obtaining and preparing element 22. Col. 11, lines 57-61 and Col. 12, lines 1-4.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an elastic stop with a U-shaped cross-section (indexing means), as taught by Edelmann, to the closing member in the device of modified Bunce, in order to allow for an assembled and disassembled states, as taught by Edelmann, in Col. 12, line 1-3.

Response to Arguments
Applicant’s arguments, see pages 9-17, filed 12/23/21, with respect to the rejection(s) of claim(s) under 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further Bunce (US Pub 2014/0171344), in view of Vann (US Pub 2006/0012130).

First, Applicant argues on page 12 Bunce does not feature a closure member movable between a closed position in which the closure member closes the body opening, and an open position in which the body opening is open. 
In response, the examiner notes that structure 7 in Fig. 3 of Bunce shows a closure member to the chambers. Bunce teaches [0144] in Fig. 3 the auger, helical screw or screw thread mechanism 9 within each bead dispenser 2 can be rotated or driven by bringing the teeth of a first cog 10 attached to the spindle or shaft of the auger, helical screw or rotating mechanism 9 into intermeshing or interlocking engagement with a second drive cog or second drive mechanism 11 which preferably depends from the arm 12 of the carousel 1. 

Second, Applicant argues on page 13 that Bunce does not disclose or suggest the coupling member can be inserted through the indentation of the body until it fits into the indentation of the closing member. 
In response, the examiner notes the limitation “insertable” is directed to intended use of the device. Applicant may specify this by positively reciting the arrangement- that the coupling member is arranged through the through the indentation of the body until it fits into the indentation of the closing member.


In response, the examiner notes the result of the application is intended use of the device. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796